UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1237


TYRONE LEE,

                 Plaintiff - Appellant,

          v.

WAL-MART STORES, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (3:10-cv-00367-DWD)


Submitted:    May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Lee, Appellant Pro Se. Antoinette Novella Morgan, MORRIS
& MORRIS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Lee appeals the district court’s order granting

summary judgment in favor of Wal-Mart and dismissing his state

law premises liability complaint.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Lee v. Wal-Mart Stores,

Inc.,   No.    3:10-cv-00367-DWD       (E.D.    Va.    Mar.    1,     2011).     We

dispense      with   oral   argument     because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2